Citation Nr: 0725736	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
decrease in lung capacity, severe nerve damage of the chest, 
and diminished strength and neuropathy in the right arm, all 
claimed as a result of lobectomy performed in October 2004 at 
a Department of Veterans Affairs Medical Center (VAMC) in 
Little Rock, Arkansas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for claimed residuals 
of lobectomy performed at a VAMC in October 2004.  

In April 2007, the veteran testified at a travel Board 
hearing held before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107 and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.  


FINDINGS OF FACT

1.  The record reflects the veteran was hospitalized at a 
VAMC in Arkansas in October and November 2004 during which 
time, an irregularity was shown in the upper right lung and a 
lobectomy was performed; ultimately no malignancy was found; 
but residuals including decreased lung capacity, severe nerve 
damage of the chest, and diminished strength and neuropathy 
in the right arm all manifested after the procedure and 
appear to be attributable to it.  

2.  The preponderance of the competent medical evidence is 
against a finding that residuals identified as decreased lung 
capacity, severe nerve damage of the chest, and diminished 
strength and neuropathy in the right arm were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor did they occur as the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for decrease in lung 
capacity, severe nerve damage of the chest, and diminished 
strength and neuropathy in the right arm, resulting from 
lobectomy performed in October 2004 at a Department of 
Veterans Affairs Medical Center (VAMC) in Little Rock, 
Arkansas, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.102, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf. In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In this case, in an April 2002 duty to assist letter issued 
prior to the initial decision on his claim, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete a claim for benefits under 38 
U.S.C.A. § 1151, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran that VA would assist him 
in obtaining all information in support of his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
satisfies all of the notice requirements of section 5103(a).  
The additional notice requirements delineated by the Court in 
Dingess/Hartman were provided for the veteran in 
correspondence issued in June 2006.  The evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
(holding that due process concerns with respect to VCAA 
notice must be pled with specificity).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

In this case, the veteran's service medical records are on 
file, as are pertinent post-service VA and private clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  In addition, as set forth above, VA 
has obtained medical opinions addressing the pertinent 
questions in this case.  38 C.F.R. § 3.159(c)(4) (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.

Factual Background

The record reflects that the veteran was hospitalized from 
October 22, 2004 to November 4, 2004.  The admitting 
diagnosis was right upper lobe lung nodule.  A right upper 
lobectomy with mediastinal lymphadenectomy was performed on 
October 22, 2004.  The medical history indicated that the 
veteran had a right apical lung mass which had been enlarging 
as shown by serial CT scans.  He reported experiencing 
fatigue and dyspnea with moderate activity.  The veteran's 
medical conditions were noted to include bladder cancer, 
coronary artery disease, myocardial infarction and tobacco 
abuse.  Pulmonary function testing conducted prior to the 
surgery revealed FEV1 of 3.25, 80% of predicted.  The 
discharge summary indicated that a decision was made to 
proceed with the surgery and the veteran was agreeable.  It 
was documented that the risks and benefits of the surgery 
were discussed at length with the veteran.  

A surgical pathology report shows that specimens taken from 
the right upper lobe of the lung and in the lymph node area 
on October 22, 2004, revealed no evidence of malignancy.

The discharge summary indicated that the veteran was admitted 
to the surgical intensive care unit after the lobectomy.  It 
was noted that on post-operative day 1, a chest X-ray film 
showed evidence of right middle lobe collapse, which 
persisted for days.  On day 6, the veteran and his family 
were informed of the presence of n inflammatory lesion with 
abscess and subpleural fibrosis without evidence of 
malignancy.  When evaluated on post-operative day 11, right 
middle lobe collapse was still evident.  On day 12, it was 
noted that the veteran continued to recover well and had no 
complaints, but it was reported that his chest tube continued 
to have increased fluid output.  Discharge instructions and a 
list of medications to take at home were provided for the 
veteran and he was to be seen for follow-up a week after 
discharge for possible removal of the chest tube.

VA records reveal that in December 2004, the veteran 
complained of paresthesia of the right arm present since the 
October 2004 lobectomy.  He underwent pulmonary function 
tests in December 2004 which revealed COPD with reduced FVC, 
FEV1, consistent with right upper lobe lobectomy.  Nerve 
conduction studies done in February 2005 were consistent with 
very mild right distal median motor neuropathy.  The veteran 
was seen for neurological consultation in April 2005 to 
address his complaints of numbness of the chest and right arm 
and hand.  Sensory deficits of the right arm were shown at 
that time.  When seen in May 2005, the veteran complained of 
congestion in the right side of the chest for 4 weeks.  CT 
scan of the chest done in May 2005 showed removal of the 
right chest tube with total resolution of hydropneumothorax.  
Also shown were nodules on the right lung, superimposed on a 
background of centrilobular emphysema.   

A VA examination of the peripheral nerves was conducted in 
August 2005.  It was noted that since the October 2004 
lobectomy, the veteran had experienced some numbness and 
burning radiating down his right upper extremity and 
complained of right arm weakness.  Right ulnar syndrome 
manifested by sensory symptoms and deficit in the right upper 
extremity was diagnosed.  The examiner opined that this 
condition was most likely caused by or the result of the 
thoracotomy/lobectomy performed in October 2004.

Later in August 2005, an addendum was added to the VA 
examination of the peripheral nerves.  The examiner opined 
that sensory deficit did not result from carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA.  The examiner 
further opined that this was not a reasonably foreseeable 
complication of the surgery, but represented a complication 
of the surgery which could be foreseen.  

A VA respiratory examination was also conducted in August 
2005.  The history indicated that a suspicious lung mass had 
been detected which had shown aggressive progression and 
increase in size, and which was strongly suspected to be 
carcinoma of the lung.   It was reported that the veteran had 
been a 2 pack a day smoker since age 18; he was 58 years old 
when examined.  It was explained that since a mass of the 
right upper lobe had been found, the right upper lobe was 
removed; a pathologic report revealed a chronically abscessed 
condition in the lung, without malignancy.  It was noted that 
post-operatively, the veteran had complications including 
poor expansion of the lung, which was treated appropriately. 

On examination, post-operative status removal of granuloma of 
the right lung by right upper lobectomy was diagnosed.  The 
examiner, having reviewed the evidence of record in the 
claims folder, opined that there was no evidence of neglect, 
lack of proper skill or error in judgment on the part of the 
treating physician.  It was noted that the veteran reported 
that he was told that he was merely going to have a biopsy of 
the mass in the lung and would not have the lobe removed.  
The examiner noted that he was unable to attest to what the 
veteran was told, but indicated that treatment of the lesion 
was done appropriately and in keeping with the good standards 
of medical care.  The examiner further opined that the 
veteran's symptoms of pulmonary insufficiency were most 
likely related to his chronic smoking habit and 
arteriosclerotic heart disease.  

Lay statements authored by the veteran and his mother-in-law 
were submitted for the record, attesting that a biopsy was to 
be performed prior to any surgery to confirm if cancer was 
present, but both attested that these results were not ever 
revealed or discussed, leading to an unnecessary surgery, 
inasmuch as cancer was not present.  The veteran discussed 
the fact that a spot/irregularity in the right lung area had 
been present for many years and had been biopsied in 1990, 
and at that time it was determined to be non-cancerous.

Received for the file were private medical records dated in 
December 1990 which reveal that a biopsy of the right upper 
lung lobe was done which revealed no malignant cells, and no 
evidence of granulatoma or carcinoma.  

Also associated with the record were medical fact sheets 
obtained from the Internet providing general medical 
information pertaining to biopsies, screening for lung 
cancer, and surgical procedures for lung cancer.

The veteran and his spouse presented testimony at a travel 
Board hearing held in April 2007.  He testified that a spot 
on his lung had been identified and biopsied in 1990, was 
found to be non-cancerous and he was told at that time that 
he would not need surgery.  He reported that the spot never 
went away and that he had told VA personnel that it had 
previously been looked at and did not require further 
treatment.  The veteran and his wife testified that VA 
personnel had told them in 2004 that a biopsy would be done, 
and the results would be discussed with them before anything 
further was done.  The veteran's spouse explained that prior 
to the surgery at issue, the veteran had survived a massive 
heart attack and bladder cancer and had quit smoking 5 months 
previously.  They also testified that VA had initially 
reported that cancer had been found, but later indicated that 
in fact it had not been found.


Legal Analysis

In March 2005, the veteran filed a claim for VA compensation 
under the provisions of 38 U.S.C.A. § 1151.  He maintains 
that as a result of thoracotomy and lobectomy performed at 
the VAMC in Little Rock, Arkansas in October 2004, he 
sustained residual problems specified as decreased lung 
capacity, severe nerve damage of the chest, and diminished 
strength and neuropathy in the right arm.  In addition, he 
maintains that the lobectomy was unnecessary and should not 
have been performed.  Specifically, he contends that it was 
unnecessary to remove part of his lung as opposed to simply 
removing a suspicious nodule.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 
require a showing that the VA treatment in question not only 
resulted in additional disability but that the proximal cause 
of such disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  The amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97.  
The veteran filed his claim under 38 U.S.C.A. § 1151 in March 
2005; therefore, the cited amendments to 38 U.S.C.A. § 1151 
apply in this case.  See 38 C.F.R. § 3.361 (effective 
September 2, 2004).

Section 3.361 of VA regulations, which governs benefits under 
38 U.S.C. 1151(a) for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, provides as follows:
(a) Claims subject to this section-(1) General.  Except as 
provided in paragraph (2), this section applies to claims 
received by VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise re-
adjudicate a previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of benefits is 
subject to the provisions of § 3.400(i).  For claims received 
by VA before October 1, 1997, see 38 C.F.R. § 3.358.

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or CWT (compensated work therapy) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death. 
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section. Claims based on 
additional disability or death due to training and 
rehabilitation services or CWT program must meet the 
causation requirements of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32 of this 
chapter.  Minor deviations from the requirements of § 17.32 
of this chapter that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

See 38 C.F.R. § 3.361 (effective September 2, 2004).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  
When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The record clearly reflects that the veteran was hospitalized 
in October 2004 and November 2004 during which time he 
underwent of thoracotomy and lobectomy.  The record reflects 
that shortly after the procedure, the veteran experienced 
symptoms including decreased lung capacity, severe nerve 
damage of the chest, and diminished strength and neuropathy 
in the right arm, indicative of additional disability 
attributable to the procedure.  The nerve damage of the chest 
and right arm neuropathy have been attributed to the 
procedures.  Decreased lung capacity was evident prior to 
service and has been attributed to the veteran's long history 
of smoking and arteriosclerotic heart disease; as such, this 
is possibly also, but not definitively, linked as a residual 
of the procedures.  Accordingly additional disability and 
causation as contemplated and discussed under 38 C.F.R. § 
3.361 have been established.

Concerning the matter of foreseeability, the predicate to a 
determination of whether there was "an event not reasonably 
foreseeable" is that such event must have been "caused" by 
VA hospital care or medical treatment.  See 38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361(d) (2006).  In this case, 
evidence of record includes a VA medical opinion which 
suggests that the residuals in question, while not entirely 
foreseeable, were possible results of the surgical procedures 
at issue.  Moreover, medical records dated during the 2004 VA 
hospitalization indicate that the risks and benefits of the 
surgery were discussed at length with the veteran.  

To some extent, the veteran has argued that he was not 
advised of and did not agree to anything more than a biopsy, 
and maintains that the medical care in question was 
unnecessary and was not consented to.  The provisions of 38 
C.F.R. § 17.32(b) provide that all patient care furnished by 
VA must be carried out with the full and informed consent of 
the patient.  The "informed consent process" must be 
appropriately documented, although signature consent is not 
required in cases such as this, which do not involve the use 
of sedation, significant risk of complication, and the like.  
38 C.F.R. § 17.32(c)(1).  Rather, consent may be given orally 
or in writing.

In this case, the Board notes that the veteran's VA clinical 
records, dated in October 2004, specifically indicate that a 
decision was made to proceed with the surgery and the veteran 
was agreeable and it was documented that the risks and 
benefits of the surgery, lobectomy, were discussed at length 
with the veteran.  

While there is not an exact transcript of these meetings, the 
Board finds that such is not required by the applicable 
regulations.  Given the facts and documentation present in 
this case, the Board is unable to find clear evidence to 
suggest a lack of "regularity" in the process by which the 
veteran was advised of his treatment plan and its possible 
consequences.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (there is a presumption of administrative regularity, 
except in cases of clear evidence to the contrary).

Thus, despite an exact transcript of these treatment 
discussions, the Board can presume that the veteran's 
treatment provider explained the treatment plan to the 
veteran, including the nature of the treatment and the 
expected risks, benefits, and alternatives.  He was 
presumably given the opportunity to ask questions and 
apparently granted his permission freely and without 
coercion.  For the foregoing reasons, the Board finds that 
the preponderance of the evidence is against granting 
compensation under 38 U.S.C.A. § 1151 due to lack of informed 
consent.

Finally, the veteran has essentially argued that negligence 
on the part of the VA staff contributed to the claimed 
residuals, both by virtue of performing an unnecessary 
procedure and by virtue of performing it with unintended and 
disabling results.  However, a review of the applicable 
records discloses no evidence which would suggest that VA's 
treatment, caused or contributed, through carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, to a claimed right knee 
disability.  In fact, the record contains two opinions to the 
same effect, and no opinions or evidence which indicates that 
improper, inadequate or sub-standard care was rendered by VA.   

The Board also acknowledges that the veteran has provided for 
the record medical fact sheets pertaining to biopsies, 
screening for lung cancer, and surgical procedures for lung 
cancer.  With respect to the fact sheets, medical treatise 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  In this case, the aforementioned evidence 
proffered by the veteran was not accompanied by a medical 
opinion and is simply "too general and inconclusive" to 
provide a causal link, or to outweigh the specific medical 
evidence in this case which is directly pertinent to the 
veteran.
Essentially, the only evidence supporting the veteran's claim 
consists of his own statements and testimony, as well as 
statements and testimony provided by family members.  While 
the Board sympathizes with the veteran and recognizes that he 
has suffered from serious health conditions, he is competent 
to testify only as to matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise such as questions of medical 
diagnosis and medical causation, and in this case, to 
speculate as to whether a medical procedure, which was fully 
discussed with him and which he agreed to, should have been 
performed.  Therefore, his opinions and those of his family 
members on the medical issues in this case lack probative 
value.  See 38 C.F.R. § 3.159(a) (2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Simply put, while residuals and additional disability, 
demonstrated as decreased lung capacity, severe nerve damage 
of the chest, and diminished strength and neuropathy in the 
right arm, all resulted following and it appears as a result 
of  lobectomy performed in October 2004, there is no evidence 
that the veteran currently suffers from additional disability 
that was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical care, nor were 
they events which were entirely unforeseeable.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claims for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
decrease in lung capacity, severe nerve damage of the chest, 
and diminished strength and neuropathy in the right arm, all 
claimed as a result of lobectomy performed in October 2004 at 
a Department of Veterans Affairs Medical Center (VAMC) in 
Little Rock, Arkansas, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


